Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This action is responsive to the affirmed-in-part Patent Board Decision mailed 10/06/2021 and Applicant’s supplemental amendment/response filed 12/17/2021.  
	Claims 1, 3, 4, 8, 15, 17, 18, 22, 23, and 27 are currently pending.
Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance: The closest prior art of record, Frandsen et al. (US 5,194,478), Speer et al. (US 5,211,875), Goodrich et al. (WO 02/36670 A1), and Deshpande et al. (US 7,601,290), fail to teach the claimed oxygen scavenging master batch composition (and methods of making and articles thereof) consisting of one or more transition metal compounds in an amount of at least 500 ppm by metal and one or more oxygen scavenger compounds having a structure selected from specific benzylic amide compounds. 
Frandsen et al. teaches a polymer composition for scavenging oxygen consisting of an oxygen scavenging polyamide or copolyamide with a metal compound (abstract, col. 2 lines 15-22, and col. 3 line 59 to col. 4 line 3).  Frandsen et al.’s oxygen scavenger is a polyamide or copolyamide, and the reference accordingly fails to teach or suggest the specific benzylic amide compound structures as instantly claimed. 
	Speer et al. teaches methods and composition for oxygen scavenging containing oxidizable organic compounds, transition metal catalysts, and optional additives (abstract and col. 5 lines 13-17).  Speer et al. teaches the oxidizable organic compound include benzylic, allylic, and/or tertiary hydrogen containing carbon compounds or 
	Goodrich et al. teaches a masterbatch and method of preparing a masterbatch of cobalt stearate with an oxidizable resin (abstract) where the amount of cobalt is up to about 5% by weight based on the metal content only excluding ligands/counterions and the amount of oxidizable resin is the remainder of the composition (page 3 lines 17-32 and page 5 lines 15-17).  Goodrich et al. teaches the oxidizable resin is a hydrocarbon with a polymeric backbone and may further comprise linking groups linking the backbone with pendent groups (see pages 4-5), and the reference fails to teach or suggest the specific non-polymeric benzylic amide compound structures as instantly claimed. 
	The Board reversed the prior rejection(s) over Deshpande et al.  Deshpande et al. teaches an oxygen scavenging master batch composition and methods of making thereof comprising a transition metal and a non-polymeric oxidizable organic component (col. 9 line 10 to col. 11 line 14 and col. 12 lines 17-18).  Deshpande et al. teaches the non-polymeric oxidizable organic component comprises a benzylic amide compound structure (col. 10 lines 45-65).  The reference generally teaches the composition comprises a base polymer as another required component (abstract and col. 1 lines 64-67), which itself fails to meet the claimed consisting of language.  The reference also teaches the transition metal may be present in a concentrate or carrier with the oxidizable organic component, the base polymer, or a base polymer/oxidizable organic component blend (col. 9 lines 43-49).  However, the reference does not indicate what is, and is not, included in such a “concentrate”, and there is not sufficient factual basis to 
The remaining references listed on Forms 892 and 1449 have been reviewed by the Examiner and are considered to be cumulative to or less material than the prior art references relied upon or discussed above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R DIAZ whose telephone number is 571-270-0324.  The examiner can normally be reached Monday-Friday 9:00a-5:00p EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MATTHEW R DIAZ/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        
/M.R.D./
January 3, 2022